Citation Nr: 0522207	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  02-11 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1962 to August 
1966.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from an October 2001 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).

The Board observes that the October 2001 rating decision not 
only denied the issue of entitlement to reopen the veteran's 
claim for hypertension, but also denied the issues of 
entitlement to service connection for diabetes mellitus and a 
skin disease.  The veteran submitted a timely notice of 
disagreement, which was received by the RO in January 2002.  
In April 2002, the RO issued a statement of the case.  At a 
June 4, 2002, informal hearing with a decision review officer 
at the RO, the veteran withdrew his appeal as to the issue of 
diabetes, and indicated he was uncertain as to whether he 
would continue his appeal regarding the skin disease.  A 
statement dated June 21, 2002, and received by the RO in July 
2002, stated, "During the hearing I withdrew the issue of 
type 2 diabetes from my claim.  At this time I am also 
withdrawing the issue of skin condition."  See 38 C.F.R. 
§ 20.204 (2004).  Further, the veteran's substantive appeal, 
VA Form 9, which was received by the RO in July 2002, shows 
that the veteran specifically stated he was only appealing 
the issue of entitlement to reopen his claim for 
hypertension.

Subsequently, in January 2005 and February 2005, the veteran 
engaged in correspondence with his congressional 
representative regarding his claim.  By a handwritten 
notation, the veteran underlined a portion of a letter from 
the RO to his representative, which stated, " [the RO] 
received a request to also withdraw [the veteran's] appeal 
for the skin condition."  The veteran then wrote, "I 
disagree.  I don't know who withdrew this.  Must be some 
mistake."  The veteran then signed his name under the 
notation.  Given that the veteran withdrew his claim as to 
this issue of entitlement to service connection for a skin 
disease and diabetes mellitus by correspondence dated in July 
2002 prior to perfecting his appeal, and in accordance with 
38 C.F.R. § 20.204, his February 2005 denial of that 
withdrawal does not serve to reactivate the claim.  Id.  As 
such, appeals as to the issues of entitlement to service 
connection for diabetes and a skin condition are not before 
the Board.


FINDINGS OF FACT

1.  In an unappealed July 1998 rating decision, the RO denied 
the appellant's claim to reopen the issue of entitlement to 
service connection for hypertension.

2.  The pertinent evidence associated with the claims file 
subsequent to the July 1998 unappealed rating decision 
consists of a VA examination report, private medical records, 
a lay statement, and statements from the appellant and his 
representative.

3.  The evidence associated with the claims file subsequent 
to the July 1998 unappealed rating decision is cumulative of 
evidence previously submitted and not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim for entitlement to 
service connection for hypertension is not new and material 
and therefore, the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by a 
letter dated in June 2001 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the appellant 
notified them.  The appellant was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records on his behalf.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  However, the VCAA explicitly 
provides that, "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  In this case, the appellant's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
appellant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and a supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  The appellant 
was afforded a VA examination in July 2001.  Thus, VA's duty 
to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In a July 1992 rating decision, the RO denied service 
connection for hypertension, finding that there was not an 
in-service diagnosis of hypertension, and there was no 
medical evidence associated with the claims file to indicate 
that the veteran's condition was diagnosed and manifest to a 
compensable degree within one year following service 
separation.  This denial was upheld by a March 1996 Board 
decision.  In a July 1998 rating decision, the RO determined 
that new and material evidence had not been received, and so 
the appellant's claim of entitlement to service connection 
for hypertension was not reopened.  The evidence of record at 
the time of the 1998 rating decision included the appellant's 
DD-214, service medical records, VA examinations conducted in 
June 1992, December 1994, and May 1998, private treatment 
records spanning from June 1972 to March 1995, the veteran's 
statements, and two informal hearing reports from the 
veteran's representative.  Although notified of the RO's 
denial of the claim in July 1998, the appellant did not 
appeal that decision within one year of such notice; 
therefore, the July 1998 rating decision is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998); see also 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2004).

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The regulatory changes of the new and material evidence 
requirement, found at 38 C.F.R. § 3.156(a) in the VA 
regulations implementing the VCAA, apply only to a claim to 
reopen a finally decided claim that was received on or after 
August 29, 2001.  38 C.F.R. § 3.159(c).  As the appellant in 
this case filed his claim to reopen the issue of entitlement 
to service connection for a left knee disability in November 
2000, prior to the effective date for regulatory change of 
the new and material evidence requirement, the changes to the 
definition of new and material evidence will not be applied 
here.  The definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

"New" evidence is that which is neither cumulative nor 
redundant.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
order to be "material," the evidence must be probative as 
to an element that was a specified basis of the prior final 
disallowance.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); see 38 C.F.R. § 
3.156.  Evidence relevant to the veteran's hypertension 
received subsequent to the unappealed 1998 rating decision 
consists of private treatment records spanning from December 
1999 to March 2001, one blood pressure reading from a July 
2001 report of VA examination for diabetes, a lay statement 
dated in June 2002, correspondence from the veteran and his 
congressional representative from January 1995 to March 2005, 
and statements from the veteran and his representative.

The veteran contends that the June 2002 lay statement proves 
that he received treatment for hypertension within the one-
year presumptive period.  See 38 C.F.R. §§ 3.307, 3.309 
(2004).  The veteran contends that the author of the 
statement is a nurse who worked with his treating physician.  
The statement reads, in its entirety, "I was employed at 
[SI] Clinic and specifically for Dr. [K.P.] from 1967 through 
1972.  During this time Dr. [P] treated [the veteran] for 
hypertension."  The author does not indicate that she is, or 
was, a nurse, but simply that she was employed in a clinic.  
Further, although she gives the approximate dates of her 
period of employment with the clinic, the author does not 
provide the veteran's dates of treatment for hypertension at 
the clinic, nor does she indicate that her employment, or the 
veteran's treatment, began prior to August 1967, the 
expiration of the veteran's year-long presumptive period.  
See id.  Further, the statement does not provide recorded 
blood pressure readings for the veteran such that it could be 
determined by those readings that the veteran's alleged 
treatment for hypertension would prove that the condition was 
manifest to a compensable degree within the presumptive 
period.

Consequently, the medical and lay evidence associated with 
the claims file since the July 1998 unappealed rating 
decision effectively speaks only to continuing treatment for 
hypertension.  The diagnosis of hypertension was considered 
by the RO in 1992 and 1998.  Accordingly, this evidence is 
merely cumulative of evidence that was considered at the time 
of the last final rating decision, and therefore is not 
"new" for purposes of reopening the appellant's claim.  
Additionally, this evidence is not "material" as it is not 
probative as to an element that was the specified basis of 
the prior denial, i.e., whether the appellant's hypertension 
was diagnosed in service or within one year following 
separation there from, and manifest to a compensable degree 
within that time, or is in anyway related to his military 
service.  Id.  Accordingly, the medical evidence associated 
with the claims file subsequent to the 1998 unappealed rating 
decision is neither new nor material for purposes of 
reopening the appellant's claim.

The appellant's statements, and those of his representative, 
assert that his hypertension was caused by his time in 
service.  However, these statements are simply reassertions 
of statements that were made at the time of the 1992 and 1998 
rating decisions, and therefore are not considered "new" 
for purposes of reopening his claim.

Upon review of the evidence, the Board finds that the newly 
associated evidence is neither "new" nor "material" for 
purposes of reopening the claim, and therefore, it is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  For these reasons, the claim of 
entitlement to service connection for hypertension is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Moreover, as new and material evidence to reopen his finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for hypertension is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


